Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 06, 2020

The Court of Appeals hereby passes the following order:

A20D0316. ANTHONY Q. NEWMAN v. THE STATE.

       Anthony Newman entered a negotiated plea in August 2016. Later that month,
he filed the first of multiple pro se motions to withdraw his plea. It appears that the
trial court has not ruled on those motions. In 2019, Newman filed a pro se motion to
file an out-of-term motion to withdraw his guilty plea. The trial court treated this
filing as a motion to withdraw a guilty plea and dismissed it on the ground that the
court no longer had jurisdiction to allow the withdrawal of the plea. Newman then
filed this timely application for discretionary appeal.
       Orders resolving out-of-time motions to withdraw guilty pleas have been
treated by our Supreme Court as directly appealable. See Ellison v. State, 283 Ga.
461, 461 (660 SE2d 373) (2008); Smith v. State, 283 Ga. 376, 376-377 (659 SE2d
380) (2008). Thus, it appears that the trial court’s order is subject to direct appeal. We
will grant a timely application for discretionary appeal if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED.
       Newman shall have ten days from the date of this order to file his notice of
appeal with the trial court. If he has already filed a notice of appeal in the trial court,
he need not file an additional notice. The clerk of the trial court is DIRECTED to
include a copy of this order in the records transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.